379 F.2d 614
Edward Leon BOLES, Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Appellee.
No. 24169.
United States Court of Appeals Fifth Circuit.
June 29, 1967, Rehearing Denied July 27, 1967.

Edward Leon Boles, pro se.
Lonny F. Zwiener, Asst. Atty. Gen., Crawford C. Martin, Atty. Gen. of Texas, George M. Cowden, First Asst. Atty. Gen., A. J. Carubbi, Jr., Staff Legal Asst., R. L. Lattimore, Howard M. Fender, Asst. Attys.  Gen., Austin, Tex., for appellee.
Before RIVES and DYER, Circuit Judges, and JOHNSON, District Judge.
PER CURIAM:


1
The district court denied this petition for a writ of habeas corpus on the basis that the same contention had been advanced in a prior application-- Boles v. Beto, S.D.Tex., Houston Div., No. 14,557-- was denied after an evidentiary hearing.  28 U.S.C.A. 2244.  A perusal of both records reveals that in both petitions appellant contended that he had been denied a trial transcript and the right to take a direct appeal.  The former petition was denied on December 26, 1962, and this Court denied the application for a certificate of probable cause and the motion for leave to appeal in forma pauperis on April 2, 1963.


2
No new ground for relief has been alleged in the present petition, nor does there appear any need for another evidentiary hearing.  The judgment of the district court is therefore affirmed.